Moreover, this court has held that the right to appeal is typically an
                  adequate legal remedy precluding writ relief.     Pan, 120 Nev. at 224, 88
                  P.3d at 841.
                                 Having considered the petition, we are not persuaded that our
                  intervention by way of extraordinary relief is warranted. NRAP 21(b)(1);
                  Smith, 107 Nev. at 677, 818 P.2d at 851; Pan, 120 Nev. at 228, 88 P.3d at
                  844. Accordingly, we
                                 ORDER the petition DENIED.




                                                                Hardesty


                                                                           OVA'            ,J.
                                                                Douglas


                                                                                            J.




                  cc:   Hon. Elissa F. Cadish, District Judge
                        Christensen Law Offices, LLC
                        Upson Smith/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea